Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4,8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (U.S. 2016/0291541).
	Yamashita teach an image forming apparatus 10 comprising a housing 14a having a side cover 141 with an air inlet 29 (see Fig.s 1 and 6), the housing includes a cooling device 80 for cooling “air blow targets” such as a power supply control board or developing devices (see par.38).  The cooling device (see Fig.5B, par.46) includes a sirocco fan 81 which faces the side cover and is mounted to a partition plate 15, the fan includes an impeller, a casing including first and second walls which cover the impeller – one wall including an air inlet port 81A, a peripheral wall having an air discharge port 81B for discharging the air (Fig.5 has discharge port 81B mislabeled as 81A). As seen in a direction from front to rear (facing direction where the side cover 141 and fan face each other), the outside air inlet 29 is located at a different position from the air inlet 81A of the sirocco fan 81.
	Regarding claim 2, as viewed from the front to rear direction, since the outside air inlet 29 extends along a span of the front of the casing (see Fig.3,6) it can be said that at least a part of the inlet and a part of the casing of the sirocco fan 81 overlap each other.
	Regarding claim 3, although the above description is with regard to the sirocco fan 81, the same can be used for the air flowing into outside air inlet 29, through air passage 72, and then to second sirocco fan 82 and in this case, the outside air inlet 29 would be positioned lower than the air inlet port 82A of the second fan 82.
	Regarding claim 4, as seen in Fig.5B only one wall of the fan casing has the air inlet port 81A while the other side wall is mounted to the partition plate 15.
	Regarding claim 8, the image forming apparatus includes photosensitive drums 41, chargers 42, and developing rollers which are part of the developing devices 44 (see Fig.2), at least the developing devices 44 including the rollers within being cooled by the cooling device 80 (par.38).
	Regarding claim 9, the cooling device includes an air duct 83 that runs perpendicular to the facing direction (front to rear), the air duct having a flow passage 83,85 in which air flows; the air will flow from the air discharge port 81B located in the upper side of the peripheral wall of the fan (see Fig.5B) upwardly and then into the duct 83 to run horizontally to an air flow target (control board 78); part of the air flow passage extends in the facing direction via passage 86 to be received by a second fan 82 and then blown toward the control board 78. See par.39-47.

3.	Claims 5-7,10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 7 and 11, a fan holder holding the fan and including a positioning shaft fitted into a positioning hole of the casing, a positioning contact rib contacting the casings peripheral wall and an urging portion contacting the peripheral wall to urge the casing toward the positioning contact rib while elastically deforming at a position separated from the positioning shaft and rib is not taught or suggested by the prior art of record. 
	 Regarding claims 5-6,10, a frame located between a sheet tray and fan; the frame having a communication port overlapping the casing as viewed from the facing direction is not taught or rendered obvious by the prior art of record. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Satou, Shiomi, and Okawa et al. teach image forming apparatus with fans having particular positioning of outside air inlets which are relevent to the claimed invention. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852